Citation Nr: 0920617	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  03-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
degenerative disc disease with slight lumbar scoliosis and 
spondylosis at L4-L5 and L5-S1 and limitation of motion.   


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel
INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado, which granted service connection 
for a back disability, evaluating it at 40 percent.  The 
Veteran appeals for a higher initial rating.  The RO issued a 
notice of the decision in January 2001, and the Veteran 
timely filed a Notice of Disagreement (NOD) in April 2001.  
Thereafter, in December 2002, the RO issued another decision 
and notice of decision, which confirmed and continued the 40 
percent evaluation.  It also provided a Statement of the Case 
(SOC) that same month, and thereafter, in January 2003, the 
Veteran timely filed a substantive appeal.

The Veteran requested a videoconference hearing on this 
matter, which was held in August 2003 where he presented as a 
witness before the undersigned veterans law judge.  A 
transcript of the hearing is of record.  In June 2004 the 
Board remanded this issue for additional action, and in April 
2005 the RO issued a Supplemental Statement of the Case 
(SSOC).

On appeal again in August 2005, the Board denied the 
Veteran's initial higher rating claim.  He then submitted a 
timely appeal of this adverse decision to the United States 
Court of Appeals for Veterans Claims (Court).  In its April 
2007 Order, which incorporated the parties' Joint Motion for 
Remand (JMR), the Court vacated and remanded the case to the 
Board for readjudication of the claim consistent with the 
considerations discussed in the JMR.  

In an October 2007 decision, the Board remanded this case for 
additional development.  The purposes of this remand have 
been met and the case is ready for appellate consideration.

The Veteran is currently in receipt of a 100 percent 
disability evaluation for major depressive disorder, as 
secondary to his service-connected low back disability.   
FINDING OF FACT

The Veteran's service-connected low back disability is 
symptomatic and productive of functional impairment; however, 
it is not manifested by persistent symptoms compatible with 
sciatic neuropathy and little intermittent relief; 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months; ankylosis of the 
thoracolumbar spine; more than moderate limitation of motion 
of the lumbar spine, or more than moderate lumbosacral 
strain, and the preponderance of the evidence is against a 
finding of an associated separately compensable neurologic 
abnormality, including, but not limited to, bowel or bladder 
impairment.


CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 40 
percent for degenerative disc disease with slight lumbar 
scoliosis and spondylosis at L4-L5 and L5-S1 with limitation 
of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5295 (prior to September 26, 2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 prior to and from September 23, 
2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 
(effective from September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that, in the 
context of service connection claims and initial higher 
rating claims, VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability. The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in July 2004 and October 2007 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the Veteran received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, an October 2007 letter informed him about how VA 
determines effective dates and disability ratings, as 
required by Dingess.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
In this case, VCAA notice pertaining to the Veteran's claim 
for a higher initial rating was provided subsequent to the 
RO's January 2001 rating decision.  In addition, with respect 
to the Dingess, supra, requirements, the Veteran was provided 
with notice of the laws and regulations governing ratings and 
effective dates in the October 2007 letter, but such notice 
was also post-decisional.  See Pelegrini, supra.  Despite 
this timing deficiency, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claim for an initial rating in 
excess of 40 percent for degenerative disc disease with 
slight lumbar scoliosis and spondylosis at L4-L5 and L5-S1 
with limitation of motion, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.   

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which mandates a greater degree of 
specificity for notice of the information and evidence 
necessary to substantiate a claim for an increased rating.  
However, since the claim on appeal is a downstream issue from 
that of service connection, Vazquez notice is not required.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess, 19 Vet. App. 
at 473, 491.  In Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court held that when VA has granted a service 
connection claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does not attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  In this regard, by an 
October 2007 decision, the Board remanded this case and 
requested that the RO retrieve all pertinent medical records 
from the outpatient clinic in La Junta, Colorado and other VA 
medical facilities.  In October 2008, the RO received 
treatment records from the LaJunta outpatient clinic and 
outpatient treatment records from the Denver VA Medical 
Center (VAMC), dated from October 1998 to October 2008.  

The duty to assist includes is duty includes providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  In this regard, the Veteran received VA 
examinations in November 2000, October 2002, September 2006, 
and January 2009, which were thorough in nature and adequate 
for the purposes of deciding the claim of entitlement to an 
initial rating in excess of 40 percent for degenerative disc 
disease with slight lumbar scoliosis and spondylosis at L4-L5 
and L5-S1 and limitation of motion. 

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

The Veteran served on active duty from September 1973 to 
September 1976.  He filed his claim for service connection 
for degenerative disc disease in April 2000.

Social Security records (obtained pursuant to a Board remand 
in June 2004) show that in February 1996, the Social Security 
Administration deemed the Veteran to be "disabled" based on 
his inability to return to any of his past jobs (mechanic, 
screen painter, farm laborer) due to the prolonged periods of 
standing/walking and the amount of heavy lifting required.  
It was also noted that the Veteran was unable to perform 
sedentary work given his limited education.

In a January 1993 private medical report, Dr. M.D.K. stated 
that upon physical examination of the Veteran, there was pain 
to palpation in the upper and lower lumbar area, and there 
was some paramuscular spasm particularly on the left side, up 
to and including a posterior superior iliac spine and muscles 
over this point.  However, upon examination in March 1993, 
Dr. J.S. noted that "there is no spasm at either the 
cervical or lumbar spine."  In December 1993, the Veteran 
underwent a magnetic resonance imaging (MRI) of the lumbar 
spine, which showed degenerative disk disease.  In June 1995, 
he underwent a facet lumbar block.

In February 2000, the Veteran underwent an examination in 
conjunction with his claim for Social Security benefits.  The 
clinician noted the Veteran's degenerative disk disease, as 
well as a right-sided lump in the area of the back that 
caused the Veteran trouble lifting his leg.  Examination of 
the dorsolumbar spine showed 90 degrees of flexion, 5 degrees 
of extension, and 5 degrees of lateral flexion.

A VA examination was conducted in November 2000.  At that 
time, the Veteran reported that he had sustained his back 
injury in approximately 1975 while putting tires on a five-
ton truck. He was told that he had a muscle strain and that 
all of his muscles were pulled.  According to the Veteran, 
ever since that injury, he had experienced constant, severe 
back pain.  He noted that he had stopped taking prescribed 
drugs because of the side effects.  The Veteran reported that 
he believed that his back pain caused his divorce, since he 
was no longer able to work.  He stated that he was under a 
lot of stress regarding his finances, and could not deal with 
upsetting situations.  Since his discharge from service, the 
Veteran had been involved in a motorcycle accident in which 
he fractured his right tibia, right fibula, femur, and 
clavicle.  He indicated that he had suffered from constant 
shoulder pain, as well as pain in his left leg and right hip 
with activity.

Upon examination, the Veteran's posture was erect and his 
gait was normal in depth, width, and stride.  His lumbar 
spine showed no fixed deformity or tenderness.  Flexion was 
to 65 degrees; extension was to 20 degrees; and lateral 
flexion was to 20 degrees bilaterally.  The clinician 
diagnosed the Veteran with degenerative joint disease of the 
lumbar spine with history of back strain.  X- rays revealed 
slight lumbar scoliosis, apex to the right, and disk space 
narrowing of L5-S1 and L4-5, compatible with the presence of 
spondylosis.

By a January 2001 rating action, the RO granted service 
connection for degenerative disc disease with slight lumbar 
scoliosis and spondylosis at L4-S1 and L4-5, with limitation 
of motion.  The RO assigned a 40 percent rating under 
Diagnostic Codes 5292-5293, effective from April 10, 2000 
(the date of the Veteran's claim) for the Veteran's service-
connected low back disability.  Subsequently, the Veteran 
filed an NOD alleging that he was entitled to a rating of 60 
percent because he had pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain, and demonstrable muscle 
spasms.

VAMC outpatient treatment records show that in August 2001, 
the Veteran underwent a physical examination.  At that time, 
his posture and gait were normal.  In a standing position, 
there was minimal (less than five degrees) of lumbar 
scoliosis to the right side.  The clinician noted that the 
Veteran's cervical, thoracic, and lumbar spines were examined 
with consideration of the DeLuca criteria.  In the lumbar 
area, the clinician noted a diffuse stiffness, but no spasms 
or pain radiation down the lower extremities.  Sacroiliac 
joints were nontender.  Forward flexion was to 75 degrees; 
extension was to 15 degrees; lateral bending was to 15 
degrees; and rotation was to 25 degrees.  The clinician 
classified the Veteran's pain in his back as being in the 
range of 2-4 on a 1 to 10 scale, especially in the extreme 
range of testing when the lumbar range of motion dropped to 
50 degrees forward flexion, 10 degrees extension, 10 degrees 
lateral bending, and 20 degrees rotation.  The clinician 
diagnosed the Veteran with lumbar spondylosis L4, L5, and S1 
with chronic recurrent episodic pains.

In October 2002, the Veteran underwent a VA examination.  He 
complained of pain as well as frequent spasms at night.  Upon 
examination of the lumbar spine, flexion was to 43 degrees; 
extension was to 30 degrees; lateral flexion to the left was 
to 30 degrees; lateral flexion to the right was to 20 
degrees; and rotation was to 30 degrees, bilaterally.  
Straight leg raise was negative to 45 degrees bilateral.  The 
clinician also stated that there were no spasms.  X-rays 
showed six lumbar-like vertebral bodies with mild diminished 
disk space at L5-S1, which was thought to be most likely 
lumbarization of S1.  There were no pseudoarticulations or 
alignment abnormalities that would lead to mechanical 
instability in the region.  The clinician also diagnosed mild 
early degenerative disk disease at L1-L2 and L4-L5, evidenced 
only by osteophytosis.

In December 2002, the RO issued a rating decision in which it 
denied the Veteran's claim for a higher initial rating.

The Veteran testified at an August 2003 Board Videoconference 
hearing that he had a lot of problems with numbness in his 
right leg and left arm.  He also stated that he had a bulged 
disk that would pinch his nerves, causing his right leg to 
completely give out.  The Veteran testified that he had been 
receiving continuous treatment at the VAMC in Pueblo.  He 
once again complained of severe back spasms at night that 
caused him to have problems sleeping.  The Veteran further 
claimed that the anti-inflammatories that he had been 
prescribed had caused stomach problems.  According to the 
Veteran, on a good day, he was able to get around fairly well 
and was somewhat mobile, but that on a bad day he could not 
move.  He was once prescribed a back brace but he did not 
wear it because he did not feel like it was of any help.  He 
complained that he was unable to either sit or stand for very 
long.  According to the Veteran, he had not worked since 1991 
because of frequent spasms and a fear of straining his back.  
The Veteran indicated that he was receiving Social Security 
benefits due to his back condition.  He was in constant pain 
with flare-ups that made the pain worse.  The flare-ups often 
caused him to become incapacitated for up to three weeks at a 
time.  He noted that he was in severe pain three to four days 
per week.

In June 2005, the Veteran submitted a statement by a fellow 
soldier (D.M.) who reported that he had first hand knowledge 
of the pain from which the Veteran suffered.  He reported 
that the Veteran was unable to bend over, or lift anything 
heavier than 20 pounds.  D.M. indicated that the Veteran had 
a history of back spasms, pain doing even the simplest of 
tasks, and inability to stand or walk for extended periods of 
time.  It was D.M.'s opinion that the Veteran should be rated 
at 100 percent because he was unable to work due to his low 
back disability.     

A VA examination was conducted in September 2006.  At that 
time, the Veteran stated that he had chronic low back pain.  
He indicated that approximately twice per week, his back pain 
radiated to his lower extremities.  The examiner noted that 
according to the Veteran, he frequently had a tingling 
sensation over the posterior aspect of the right leg.  
However, he described no permanent sensory loss.  The 
Veteran's legs tended to "give way" when lumbar pain was 
more severe.  According to the Veteran, he took Vicodin to 
relieve his low back pain.  He stated that he also used hot 
and cold applications with some benefit.  The Veteran used a 
lumbar brace and/or crutches when his lumbar pain was severe.  
The examiner reported that the Veteran was no longer able to 
work as a mechanic because of his low back pain.  The Veteran 
was unable to lift over 20 pounds and he could not engage in 
repeated lifting activities.  Standing, sitting, or walking 
for more than 15 to 20 minutes aggravated his lumbar pain.  
There had been no physician-prescribed bed rest in the last 
12 months.      

Upon physical examination, the Veteran's gait was antalgic 
with a slight limp.  He used no assistive devices.  
Examination of the thoracolumbar spine showed no focal 
tenderness or abnormal spinal contour.  There was paralumbar 
muscle spasm noted on forward bending.  Flexion was to 75 
degrees; extension was to 25 degrees with associated pain; 
right lateral flexion was to 25 degrees; left lateral flexion 
was to 25 degrees; right lateral rotation was to 20 degrees 
with associated pain; and left lateral rotation was to 20 
degrees with associated pain.  Repetitive range of motion 
tested by forward bending elicited lumbar pain, but no 
reduction of range of motion, no fatigability, and no 
incoordination.  Upon neurological evaluation, there was no 
evidence of muscle atrophy.  Muscle strength was 5/5 of all 
muscle groups in the lower extremities.  No sensory 
abnormality was noted.  Deep tendon reflexes were 2+, 
symmetrical, and normal.  The diagnosis was degenerative disc 
disease of the lumbosacral spine.  The examiner opined that 
in consideration of the Veteran's significant limitations 
with sitting, standing, and walking due to his service-
connected low back disability, and because the Veteran was on 
chronic narcotic therapy for associated chronic pain syndrome 
secondary to his lumbosacral disc disorder, it was his 
opinion that the Veteran was incapable of any employment, to 
include sedentary employment.      

In a November 2006 rating action, the RO increased the 
disability rating for the Veteran's service-connected major 
depressive disorder, as secondary to the low back disorder, 
from 30 percent to 100 percent disabling, effective from 
April 4, 2001.  The RO based its decision on VA opinions 
which indicated that the Veteran was unable to work due to 
his depression.  The RO also noted that in light of the fact 
that the Veteran had a 100 percent schedular rating for his 
depression, his claim for a total disability rating based on 
individual unemployability (TDIU) due to service- connected 
disabilities was moot.  

In January 2009, the Veteran underwent a VA examination.  At 
that time, the examiner stated that the Veteran had chronic 
low back pain.  The Veteran also had numbness and tingling in 
the posterior aspect of the right thigh which stopped at the 
knee, and at times, his right leg went out from under him.  
Prolonged walking aggravated his low back pain and there were 
days when the Veteran would not leave his house.  The Veteran 
used a brace for his back if he was very active or if he did 
too much.  He experienced flare-ups a couple times a week 
which lasted anywhere from two hours to two days.  The 
Veteran took medication to help relieve his pain.  The 
examiner noted that there had been no incapacitating episodes 
requiring physician-ordered bedrest in the last year.  The 
examiner further noted that in 1977, the Veteran was involved 
in a motor vehicle accident and suffered multiple fractures 
of his right leg requiring placement of a rod in the right 
femur, which was subsequently removed in 1978.  

The physical examination showed that the Veteran's gait was 
antalgic on the right and he complained of mid back pain and 
right knee pain with squatting.  The Veteran was able to toe-
walk and heel-walk.  He had an increase in the usual thoracic 
kyphosis when standing, as well as a decrease in the usual 
lumbar lordosis.  There was tenderness to palpation 
bilaterally over the thoracic paraspinals and the lower 
lumbar paraspinals to a greater degree than the S1 joints 
bilaterally.  Gillette's was symmetric for SI joint motion.  
There was a right-greater-than-left lumbar paraspinal spasm 
triggered halfway through the examination following testing 
of the gluteus medius in side-lying and following multiple 
changes in positions during the examination.  Standing facet 
load bilaterally reproduced much of the Veteran's usual pain.  
Deep tendon reflexes were 2+ and symmetric in the patellar 
and Achilles tendons, with toes downgoing bilaterally.  
Residual deformities from the old tibia/fibular fractures 
were present on the right side.  There was a negative Tinel's 
over the peroneal nerve on the right.  Straight leg raise and 
slump test were both negative bilaterally.  Sensation to 
pinprick was decreased on the anteromedial right shin and the 
posterior aspect of the right calf compared to the left; 
otherwise sensation intact to pinprick and light touch 
throughout the lower extremities.  In regard to thoracolumbar 
range of motion, forward flexion was to 90 degrees with pain 
at 80 degrees; extension was to 25 degrees with pain at 20 
degrees; right and left lateral flexion was to 30 degrees 
with pain at 25 degrees; and right and left lateral rotation 
was to 30 degrees with pain at 30 degrees.  There was no 
change in active or passive range of motion following repeat 
testing times three, and, as such, there was no additional 
loss of range of motion due to painful motion, weakness, 
impaired endurance, incoordination, or instability.  

Following the physical examination and a review of the 
Veteran's x-rays, the examiner diagnosed the Veteran with 
multilevel degenerative disk disease and degenerative joint 
disease in the lumbar spine with muscle spasm and painful 
range of motion.  According to the examiner, a significant 
portion of the Veteran's pain in the lumbar spine was facet 
mediated.  There was no evidence of an acute lumbosacral 
radiculopathy.  The presence of mild weakness in the right 
hamstrings, absent right hamstring reflex, and decreased 
right extensor digitorum brevum (EDB) bulk when compared to 
the left indicated a prior L5 radiculopathy.  However, the 
Veteran's current pattern of decreased sensation in the right 
lower extremity was as likely as not related to the prior 
right femur fracture and right tibia/fibula fracture, with 
deficits in the distribution of the saphenous and tibial 
nerves.  The examiner noted that that was difficult to 
confirm due to his inability to locate detailed peripheral 
nerve examinations prior to and following the motor vehicle 
accident.  According to the examiner, the severity of the 
Veteran's service-connected low back disability was mild to 
moderate.        


III.  Pertinent Law and Regulations

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2008), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008). Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as in 
this case, is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.   

The Veteran filed his initial claim for service connection 
for degenerative disc disease in April 2000.  By a January 
2001 rating action, the RO granted service connection for 
degenerative disc disease with slight lumbar scoliosis and 
spondylosis at L4-L5 and L5-S1 and limitation of motion, and 
assigned a 40 percent disability rating under Diagnostic 
Codes 5292-5293.  The Veteran subsequently filed a timely 
appeal for a higher initial rating.  In September 2003, VA 
revised the criteria for evaluating disabilities of the 
spine.  As the Veteran's appeal was pending at the time the 
applicable regulations were amended, the Veteran is entitled 
to consideration under the old criteria, and under the new 
set of regulations.  However, as the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the Veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).

As in effect prior to September 26, 2003, Diagnostic Code 
5292 provided for a 10 percent rating for slight limitation 
of motion of the lumbar spine and a 20 percent evaluation for 
moderate limitation of motion of that segment of the spine.  
Where limitation of the lumbar spine was severe, a 40 percent 
evaluation was for assignment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).

Under Diagnostic Code 5295, as in effect prior to September 
26, 2003, a noncompensable rating was for assignment for 
lumbosacral strain where there were slight subjective 
symptoms only.  A 10 percent rating was assignable with 
characteristic pain on motion.  A 20 percent rating was 
warranted for lumbosacral strain where there was muscle spasm 
on extreme forward bending, or a unilateral loss of lateral 
spine motion in a standing position.  A 40 percent rating was 
warranted if the lumbosacral strain was severe with listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome, as 
rated under Diagnostic Code 5293, was zero percent disabling 
where it was postoperative and cured.  A 10 percent rating 
was warranted for an intervertebral disc syndrome that was 
mild in degree.  A 20 percent rating was warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent rating was warranted for a severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating was warranted for an 
intervertebral disc syndrome that was pronounced, with 
persistent symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293, as in effect prior 
to September 23, 2002.

Under Diagnostic Code 5293, effective from September 23, 
2002, intervertebral disc syndrome was evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, which ever 
method results in the higher evaluation.  A maximum 60 
percent rating was warranted when rating based on 
incapacitating episodes, and such was assigned when there 
were incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  A 40 percent 
rating was assigned for incapacitating episodes having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12 months.  A 20 percent rating was 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the 
past 12 months, and a 10 percent rating was assigned with the 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past 12 months.

Note 1 following Diagnostic Code 5293 provided that for the 
purposes of evaluations under such Diagnostic Code, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  Note 2 provided that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Neurological disabilities were to be evaluated 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective from September 23, 2002.

As previously stated the schedular criteria for rating the 
spine were amended once during the pendency of the Veteran's 
appeal.  Effective September 26, 2003, the rating criteria 
for evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  Under the changes 
effectuated on September 26, 2003, disability of the thoracic 
and lumbosacral spine is evaluated together, while disability 
of the thoracolumbar and cervical spines is evaluated 
separately.  Under Diagnostic Code 5237, the assigned 
Diagnostic Code for lumbosacral strain on and after September 
26, 2003, a spinal disorder, with or without regard to 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, is assigned a 20 percent 
rating where forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, muscle spasm or guarding is 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The next higher evaluation of 30 percent 
pertains exclusively to the cervical spine, which is not 
herein at issue.  For assignment of a 40 percent evaluation, 
there is required to be a showing of forward flexion of the 
thoracolumbar spine being limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  The 
50 percent rating requires a showing of unfavorable ankylosis 
of the entire thoracolumbar spine and the 100 percent 
evaluation necessitates unfavorable ankylosis of the entire 
spine.  The foregoing criteria are known as the general 
rating formula for the evaluation of spinal diseases and 
injuries.

The Board additionally comments that Note (1) accompanying 
the General Rating Formula for Diseases and Injuries of the 
Spine, calls for evaluation of any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2) indicates that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation. The normal combined range of 
motion of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  Note (5) reflects that for 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Disease and Injuries of the Spine (effective from 
September 23, 2003).

As for intervertebral disc syndrome under the current 
criteria, Note (6) calls for evaluation of this disability 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in a higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 
4.71a, Note (6) (2008).  Under the latter criteria, a Veteran 
with intervertebral disc syndrome who experiences 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months will 
receive a 40 percent evaluation, while a Veteran who has such 
episodes with a total duration of at least 6 weeks during the 
past 12 months will garner a 60 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2008).  In addition, the 
regulation defines an "incapacitating episode" under 
Diagnostic Code 5243 as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2008).

Under all sets of regulations, traumatic or degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these 
elements"), 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).




IV.  Analysis

In this case, the Veteran contends that his low back 
disability is more disabling than evaluated.  He indicates 
that he has chronic pain in his low back with radiating pain 
down his right leg.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event. However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Veteran is currently rated at 40 percent for his 
degenerative disc disease with slight lumbar scoliosis and 
spondylosis at L4-L5 and L5-S1 with limitation of motion.  
The Board notes that pursuant to 38 C.F.R. §4.71a, Diagnostic 
Codes 5292 and 5295, a 40 percent rating represented the 
maximum possible schedular rating.  A rating of 60 percent is 
possible under Diagnostic Code 5293.  Prior to September 
2002, a 60 percent was warranted only for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

The veteran underwent examinations in November 2000, August 
2001, and October 2002.  All three examinations showed no 
more than moderate limitation of motion of the lumbar spine; 
normal posture and gait; and no abnormal neurological 
findings.

The November 2000 clinician failed to note any evidence of 
muscle spasms, and the August 2001 and October 2002 
specifically indicated that there were none.  The November 
2000 clinician also noted that his lumbar spine showed no 
fixed deformity or tenderness.  The August 2001 clinician 
noted a lumbar diffuse stiffness, but specifically noted no 
spasms and no pain radiation down the lower extremities.  
Furthermore, examination of the lower extremities showed 
normal reflexes and joint sensations; and ankle jerks were 
present and symmetrical.

The Board recognizes that in the Veteran's two most recent VA 
examinations, in September 2006 and January 2009, paralumbar 
muscle spasms were noted.  However, there was no evidence 
showing that the Veteran experienced pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy.  [Emphasis added.]  At 
that time of the September 2006 VA examination, neurological 
evaluation showed no sensory abnormality and muscle strength 
was 5/5 of all muscle groups in the lower extremities.  Deep 
tendon reflexes were 2+, symmetrical, and normal.  In 
addition, in the January 2009 VA examination, deep tendon 
reflexes were 2+ and symmetric.  The Board further notes that 
the examiner specifically reported that there was no evidence 
of an acute lumbosacral radiculopathy.  He indicated that 
while there was evidence of a prior L5 radiculopathy, the 
Veteran's current pattern of decreased sensation in the right 
lower extremity was as likely as not related to the prior 
right femur fracture and right tibia/fibular fracture.  
Moreover, the examiner characterized the severity of the 
Veteran's low back disability as mild to moderate.  .  The 
Board has considered the Veteran's testimony regarding flare-
ups of low back symptomatology but the preponderance of the 
relevant medical evidence does not show pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy that would support a 60 
percent rating under Diagnostic Code 5293.  It is pertinent 
to note that the Veteran's current 40 percent rating 
contemplates muscle spasms.  See Diagnostic Code 5295.     

For the period prior to September 23, 2002, assigning 
separate ratings for the musculoskeletal/orthopedic aspects 
of the lumbar strain/discogenic disease under Diagnostic Code 
5292 or 5295 and the neurologic aspects of the lumbar 
discogenic disease under Diagnostic Codes 5293, would 
constitute pyramiding, since the 40 percent rating assigned 
under Diagnostic Code 5293 contemplates orthopedic as well as 
neurologic aspects of said disability. Specifically, the 
General Counsel has determined that (former) Diagnostic Code 
5293 contemplates limitation of motion.  As such, a separate 
rating for arthritis with limitation of motion of the lumbar 
spine in this situation would be inappropriate. VAOPGCPREC 
36-97.  Diagnostic Code 5293 also contemplates lumbar 
radiculopathy affecting the lower extremities, such as 
radicular pain with functional limitations, and it includes 
muscle spasms, as does Diagnostic Code 5295.

Moreover, muscle spasms have a distinctly orthopedic aspect, 
as indicated by the references thereto in other regulatory 
provisions, including 38 C.F.R. § 4.59, which relates to 
painful motion from arthritis, and 38 C.F.R. § 4. 71a, 
Diagnostic Code 5003, which also pertains to rating criteria 
for arthritis.  For example, Diagnostic Code 5003 provides: 
"Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion."  In short, a 40 percent rating 
assigned under Diagnostic Code 5293 contemplates orthopedic 
aspects of the lumbar discogenic disease, specifically the 
effect musculoskeletal-caused pain and muscle spasms have 
upon movement of the spine, as well as the neurologic aspects 
of lumbar discogenic disease, specifically the effect of 
sciatic neuropathy affecting the lower extremities; and these 
are duplicative of or overlap with each other such that to 
assign separate ratings under Diagnostic Codes 5292, 5295, 
and 5293 would be pyramiding, for the period prior to 
September 23, 2002.

There is no medical evidence of unfavorable ankylosis of the 
lumbar spine to support a 50 percent rating.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5289 (effective prior to September 26, 
2003).

Pursuant to changes in the regulations, a rating in excess of 
40 percent rating is also possible when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months; or when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  The 
Board finds that no evidence has been presented that would 
support the allowance of a higher rating on either basis.  
Though the Veteran testified that flare-ups of pain often 
cause him to become immobile, there has been no medical 
evidence of incapacitation.  Nor has the Veteran been shown 
to have ankylosis of the entire thoracolumbar spine.  To the 
contrary, the evidence has show that the Veteran has motion 
of the thoracolumbar spine that is only moderately limited.

In further consideration of whether a rating in excess of 40 
percent is warranted, the Board must consider whether 
separately rated orthopedic and neurological disabilities 
would combine to result in such a rating.  Turning to the 
General Rating Formula for Disease and Injuries of the Spine, 
the Board observes that the competent medical evidence is 
negative for any indication that the veteran's forward 
flexion of the thoracolumbar spine is to 30 degrees or less.  
As noted above, the medical evidence does not show more than 
moderate limitation of motion of the lumbar spine.  It 
obviously follows that there is no medical evidence of 
immobility or ankylosis of the thoracolumbar spine.  The 
Board finds that the preponderance of the evidence is against 
a finding that pain or flare-ups of pain results in any 
additional limitation of motion of the lumbar spine to a 
degree that supports a finding of more than moderate 
limitation of motion, and the weight of the evidence is 
against a finding of any weakness, fatigue or incoordination 
that results in such a degree of limitation of motion during 
that period of time.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 
supra.  The preponderance of the evidence is against a 
finding of additional neurological complications that would 
warrant a separate compensable rating, to include but not 
limited to bowel or bladder impairment.  In view of the 
foregoing, separate ratings for orthopedic and neurological 
disabilities equating to a rating in excess of 40 percent are 
not warranted.  See General Rating Formula for Rating 
Diseases and Injuries of the spine, Note 1, effective from 
September 26, 2003; 38 C.F.R. § 4.25.

Regarding D.M.'s statement reporting that the Veteran is 
unable to work and should be rated at 100%, the Board notes 
that as a layperson, he is not competent to provide a medical 
opinion on such a matter.  Davis v. West, 13 Vet. App. 184 
(1999); Espiritu, 1 Vet. App. 492 (1992).  Nevertheless, the 
Board observes that in the Veteran's September 2006 VA 
examination, the examiner opined that due to the Veteran's 
service-connected low back disability, the Veteran was 
incapable of any employment, to include sedentary employment.  
To the extent that this opinion is offered to raise a claim 
for a TDIU rating, the Board notes that the Veteran has 
already been awarded a 100 percent disability rating for his 
major depressive disorder, as secondary to the service-
connected low back disorder, and a TDIU rating is for 
consideration only if a veteran is not already rated totally 
disabled under the rating schedule.  VAOPGCPREC 6-99 (Jun. 7, 
1999).  In VAOGCPREC 6-99, VA's General Counsel held that a 
claim for TDIU may not be considered when a schedular 100 
percent rating is already in effect.  No additional monetary 
benefit would be available in the hypothetical case of a 
veteran having one service-connected disability rated 100 
percent disabling under the rating schedule and another, 
separate disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).  Therefore, the 
grant of the 100 percent rating for major depressive disorder 
effectively rendered any TDIU claim moot.

In sum, the Veteran's service-connected degenerative disc 
disease, with slight lumbar scoliosis and spondylosis at L4- 
L5 and L5-S1, is not manifested by pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with little intermittent relief, nor is it 
productive of incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, unfavorable 
ankylosis of the entire thoracolumbar spine, or more than 
moderate limitation of motion of the lumbar spine or more 
than moderate lumbosacral strain with an associated 
separately compensable neurologic abnormality, including, but 
not limited to, bowel or bladder impairment.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for an 
initial or staged rating in excess of 40 percent for 
degenerative disc disease, with slight lumbar scoliosis and 
spondylosis at L4-L5 and L5-S1.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply and this claim must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The record does not 
indicate that the veteran's back disability has necessitated 
frequent hospitalization or is manifested by marked 
industrial impairment.  It is pertinent to note that the 
current 40 percent rating takes into account significant 
industrial impairment.  The Board also parenthetically notes 
that the Veteran is currently in receipt of a 100 percent 
rating for his service-connected psychiatric disorder.  In 
any event, in the absence of requisite factors, the criteria 
for submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an initial or staged rating in excess of 40 
percent for degenerative disc disease, with slight lumbar 
scoliosis and spondylosis at L4- L5 and L5-S1, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


